DETAILED ACTION
This communication is a first Office Action on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/15/2022, 5/3/2022, 2/14/2022, 10/11/2021 and 12/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The most remarkable prior arts on record are to Priebatsch U.S. Patent Application Publication 2017/0098264 and Win et al. U.S. Patent Application Publication 2018/0247296. 
Priebatsch is directed to a novel ordering and integrated transaction system for providing consumers information about the merchants, such as locations of available retail merchants, menu items from the merchants, “line time” or “wait time” at the merchant locations, a make time for completing preparation of the consumer's order, etc. Priebatsch, Abstract. 
Win et al., is directed to a payment system that processes transactions originating from mobile phones, cellular devices, Web browsers, or other mobile devices. A customer initiates a transaction by sending a payment request via SMS, HTTPS, or other network protocol. The payment request includes an amount to be paid and a phone number associated with a recipient. The payment system confirms the identity of the customer, and identifies the recipient based at least in part on the phone number. The payment system supports the fulfillment of payment requests with various combinations of account balances, credit accounts, discounts, and loyalty points. The payment system also provides various merchant features such as ticket vending, automatic discovery of payees and payers, management of merchant terminals, and payroll processing. Win et al., Abstract. 
Priebatsch nor Win et al., teach the limitations of the claimed invention, wherein the server is not collocated with the POS terminal, and wherein communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal; via the server, using the payment token to access the push notification device identifier and transmitting a push notification to a smart device that corresponds to the push notification device identifier; upon acceptance of the push notification, executing a proprietary application on the smart device and simultaneously displaying details for the transaction on both the smart device and POS terminal; receiving transaction completion data that is entered via the smart device and transmitting the transaction completion data to the server; and completing the transaction at the server and notifying the POS terminal and the smart device that the transaction is complete. Moreover, none of the prior art of record remedies the deficiencies found in Priebatsch and Win et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ober et al. World Intellectual Property Organization WO 2022/081965 discusses a financial transaction system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687